Moore, J.
A bill for divorce was filed by complainant in this cause, charging extreme cruelty on the part of the defendant. The testimony was taken in open court, and decree rendered by the circuit judge in accordance with the prayer of the bill. The questions involved are purely questions of fact, the discussion of which would not profit any one. The trial court saw the witnesses. The decree is justified by the evidence, under the rulings of this court in the following cases: Warner v. Warner, 54 Mich. 492; Hoyt v. Hoyt, 56 Mich. 50; Whitmore v. Whitmore, 49 Mich. 417; Briggs v. Briggs, 20 Mich. 34; Whitacre v. Whitacre, 64 Mich. 232; Cooper v. Cooper, 78 Mich. 316; Be Zwaan v. Be Zwaan, 91 Mich. 279; Nicholas v. Nicholas, 50 Mich. 162; Kirkland v. Kirkland, 111 Mich. 166; Bailey v. Bailey, 121 Mich. 236.
The decree is affirmed, with costs.
The other Justices concurred.